UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):February 13, 2013 (November 30, 2012) AMERICAN CAMPUS COMMUNITIES, INC. AMERICAN CAMPUS COMMUNITIES OPERATING PARTNERSHIP, L.P. (Exact name of Registrant as specified in its Charter) Maryland Maryland 001-32265 333-181102-01 76-0753089 56-2473181 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification Number) 12700 Hill Country Boulevard, Suite T-200 Austin, TX 78738 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(512) 732-1000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets Explanatory Note On December 3, 2012, American Campus Communities, Inc. and American Campus Communities Operating Partnership, L.P. (collectively referred to as the “Company”, “we”, “our”, and “us”) filed a current report on Form 8-K (the “Initial Report”) disclosing our November 30, 2012 acquisition of 19 student housing properties with 12,049 beds, including 366 beds at an additional phase currently under development at an existing property, for an aggregate purchase price of $862.8 million (hereinafter referred to as the “Kayne Anderson Portfolio”).Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, we hereby amend the Initial Report to provide (i) Item 9.01(a), audited statement of revenues and certain expenses for the properties acquired in this transaction, and (ii) Item 9.01(b), unaudited pro forma financial information on this acquisition and other transactions we completed through the date of this filing. Page Item 9.01Financial Statements and Exhibits (a) Financial Statements under Rule 3-14 of Regulation S-X Report of Independent Registered Public Accounting Firm 1 Combined Statement of Revenues and Certain Expenses for the nine months ended September 30, 2012 (unaudited) and for the year ended December 31, 2 Notes to Combined Statement of Revenues and Certain Expenses 3 (b) Unaudited Pro Forma Condensed Consolidated Information American Campus Communities, Inc. and Subsidiaries Pro Forma Condensed Consolidated Financial Statements 5 Pro Forma Condensed Consolidated Balance Sheet as of September 30, 2012 6 Pro Forma Condensed Consolidated Statement of Operations for the Year Ended December 31, 2011 7 Pro Forma Condensed Consolidated Statement of Operations for the Nine Months Ended September 30, 2012 8 Notes to Pro Forma Condensed Consolidated Financial Statements 9 American Campus Communities Operating Partnership, L.P. and Subsidiaries Pro Forma Condensed Consolidated Financial Statements 13 Pro Forma Condensed Consolidated Balance Sheet as of September 30, 2012 14 Pro Forma Condensed Consolidated Statement of Operations for the Year Ended December 31, 2011 15 Pro Forma Condensed Consolidated Statement of Operations for the Nine Months Ended September 30, 2012 16 Notes to Pro Forma Condensed Consolidated Financial Statements 17 (c) Exhibits The Exhibit to this Report is listed on the Exhibit Index attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 13, 2013 AMERICAN CAMPUS COMMUNITIES, INC. By: /s/Jonathan A. Graf Jonathan A. Graf Executive Vice President, Chief Financial Officer, Secretary and Treasurer AMERICAN CAMPUS COMMUNITIES OPERATING PARTNERSHIP, L.P. By: American Campus Communities Holdings LLC, its general partner By: American Campus Communities, Inc., its sole member By: /s/ Jonathan A. Graf Jonathan A. Graf Executive Vice President, Chief Financial Officer, Secretary and Treasurer EXHIBIT INDEX Exhibit No. Description of Document Consent of Ernst & Young LLP, Independent Auditors. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of American Campus Communities, Inc. To the Partners of American Campus Communities Operating Partnership, L.P. We have audited the accompanying combined statement of revenues and certain expenses of the Kayne Anderson Portfolio (the “Portfolio”) for the year ended December 31, 2011 (the “Historical Summary”). This Historical Summary is the responsibility of the Portfolio’s management. Our responsibility is to express an opinion on the Historical Summary based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the Historical Summary is free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Portfolio’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the Historical Summary.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall Historical Summary presentation.We believe that our audit provides a reasonable basis for our opinion. The accompanying Historical Summary was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission as described in Note 2 and is not intended to be a complete presentation of the Portfolio’s revenues and expenses. In our opinion, the Historical Summary referred to above presents fairly, in all material respects, the combined revenues and certain expenses of the Portfolio for the year ended December 31, 2011, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young, LLP Austin, TX February 13, 2013 1 Kayne Anderson Portfolio Combined Statement of Revenues and Certain Expenses (dollars in thousands) Nine Months Ended September 30, 2012 (unaudited) Year Ended December 31, 2011 Revenues: Rental revenues $ $ Other income Total revenues Certain expenses: Rental property operating and maintenance Real estate and property taxes General and administrative Total certain expenses Revenues in excess of certain expenses $ $ See accompanying notes to combined statement of revenues and certain expenses 2 Kayne Anderson Portfolio Notes to Combined Statement of Revenues and Certain Expenses 1. Description of Real Estate On November 30, 2012, American Campus Communities, Inc., through its consolidated operating partnership, American Campus Communities Operating Partnership, L.P. (collectively referred to as the “Company”, “we”, “our”, and “us”), acquired the 19-property Kayne Anderson Portfolio for a purchase price of $830.5 million, which included the assumption of approximately $395.5 million of outstanding mortgage debt and approximately $438.0 million in cash, excluding transaction costs and prorations. The accompanying combined statement of revenues and certain expenses include the combined operations for the entire 19-property Kayne Anderson Portfolio containing 11,683 (unaudited) beds.The Kayne Anderson Portfolio consists of the following properties: Units Beds Property Primary University Served (unaudited) West 27th Place (1) University of Southern California The Cottages of Durham (2) University of New Hampshire The Province - Rochester Rochester Institute of Technology The Province – Greensboro (1) University of North Carolina at Greensboro U Pointe Kennesaw (2) Kennesaw State University The Province – Tampa University of South Florida The Lofts at Capital Garage Virginia Commonwealth University 36 RAMZ Apartments on Broad Virginia Commonwealth University 88 5 Twenty Four Angliana University of Kentucky 5 Twenty Five Angliana (2) University of Kentucky The Province - Louisville University of Louisville The Province - Dayton Wright State University The Lodges of East Lansing (1) (3) Michigan State University The Cottages of Baton Rouge (1) Louisiana State University U Club Cottages (1) Louisiana State University The Cottages of Columbia University of Missouri Forest Village and Woodlake University of Missouri Grindstone Canyon University of Missouri 25Twenty (1) Texas Tech University Total These properties commenced operations during the fall semester of 2011. These properties commenced operations during the fall semester of 2012. In addition to $438.0 million of cash paid to purchase the 19 properties listed above, the Company paid an additional $8.3 million on November 30, 2012 towards the purchase of an additional phase currently under development and scheduled for completion during the third quarter 2013.The acquisition of this additional phase is subject to certain closing conditions, including satisfactory completion of such phase.The remainder of the purchase price in the amount of $24.0 million is due at closing and is excluded from the purchase price of $830.5 million disclosed above.The additional phase includes 144 units containing 366 beds and is excluded from the table above. 2. Basis of Presentation The accompanying combined statement of revenues and certain expenses for the nine months ended September 30, 2012 and for the year ended December 31, 2011 were prepared for the purpose of complying with the provisions of Article 3-14 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”), which requires certain information with respect to real estate operations to be included with certain filings with the SEC.The statement of revenues and certain expenses is not intended to be a complete presentation of the actual operations of the properties for the periods presented, as certain expenses which may not be comparable to the expenses to be incurred in the proposed future operations of the Kayne Anderson Portfolio have been excluded.Expenses excluded consist of interest expense, depreciation, amortization, property management fees, sales and marketing expenses related to properties under development and certain corporate expenses not directly related to the future operations of the Kayne Anderson Portfolio. The statement of revenues and certain expenses and notes thereto for the nine months ended September 30, 2012 included in this report is unaudited.In the opinion of management, all adjustments necessary for a fair presentation of such statement of revenues and certain expenses have been included.Such adjustments consisted of normal recurring items.Interim results are not necessarily indicative of results for a full year. 3 Kayne Anderson Portfolio Notes to Combined Statement of Revenues and Certain Expenses 3.Summary of Significant Accounting Policies Principles of Combination Due to our purchase of the Kayne Anderson Portfolio in a single transaction and common management of the Kayne Anderson Portfolio, we view it on a combined basis.The combined financial statements include selected accounts of the Kayne Anderson Portfolio described in Note 2.All significant intercompany accounts and transactions have been eliminated in the combined statement of revenues and certain expenses. Rental Revenue Recognition Rental revenue attributable to student leases is recognized monthly, as earned, on the accrual basis, which is not materially different than on a straight-line basis.All leases related to the student housing properties have been classified as operating leases and generally are for a term of one year or less. Rental revenue attributable to retail leases, which are classified as operating leases, is recognized on a straight-line basis over the life of the lease. Other income includes food and beverage provided to students on certain campuses, parking, summer camps and tenant recoveries for reimbursements of real estate and other operating expenses and, is recognized as revenue in the period the expenses were incurred. Use of Estimates The preparation of the combined statement of revenues and certain expenses in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the combined statement of revenues and certain expenses and accompanying notes.Actual results could differ from those estimates. 4.Commitments and Contingencies In the normal course of business, the Kayne Anderson Portfolio is subject to claims, lawsuits, and legal proceedings.While it is not possible to ascertain the ultimate outcome of such matters, in management’s opinion, the liabilities, if any, in excess of the amounts provided or covered by insurance, will not have a material adverse effect on the results of operations of the Kayne Anderson Portfolio or the Company. 4 American Campus Communities, Inc. and Subsidiaries Pro Forma Condensed Consolidated Financial Statements (Unaudited) The following unaudited pro forma condensed consolidated balance sheet of American Campus Communities, Inc. and subsidiaries (“the Company”) as of September 30, 2012 has been prepared as if all of the 2012 acquisitions, and the Company’s October 2012 equity offering and subsequent pay down of the Company’s unsecured revolving credit facility with a portion of the offering proceeds, had been completed on September 30, 2012.The unaudited pro forma condensed consolidated statements of operations for the year ended December 31, 2011 and for the nine months ended September 30, 2012, are presented as if all of the 2011 and 2012 acquisitions, the Company’s July and October 2012 equity offerings and subsequent pay downs of the Company’s unsecured revolving credit facility with a portion of the offering proceeds, had been completed on January 1, 2011. These pro forma condensed consolidated financial statements should be read in conjunction with (a) the Company’s 2011 Annual Report on Form 10-K and (b) the Company’s Quarterly Report on Form 10-Q for the period ended September 30, 2012. The pro forma condensed consolidated financial statements are unaudited and do not purport to represent what the Company’s financial position or results of operations would have been assuming the completion of the acquisition of the Kayne Anderson Portfolio had occurred on September 30, 2012 or January 1, 2011, nor do they purport to project the financial position or results of operations of the Company at any future date or for any future period.In addition, the pro forma condensed consolidated balance sheet includes pro forma allocations of the purchase price of the Kayne Anderson Portfolio based upon preliminary estimates of the fair value of the assets and liabilities acquired in connection with the acquisition.As of September 30, 2012, the allocation of the purchase price of the Kayne Anderson Portfolio is preliminary pending the receipt of information necessary to complete the valuation of certain tangible and intangible assets and liabilities. In the opinion of management, all adjustments necessary to reflect the effects of the transaction described above have been included in the pro forma condensed consolidated financial statements. 5 American Campus Communities, Inc. and Subsidiaries Pro Forma Condensed Consolidated Balance Sheet As of September 30, 2012 (unaudited, dollars in thousands) American Campus Communities, Inc. and Subsidiaries Historical Completed Transactions (A) Kayne Anderson Portfolio Pro Forma Adjustments American Campus Communities, Inc. and Subsidiaries Pro Forma Assets Investments in real estate, net $ $ $ (B) $ Cash and cash equivalents ) (C) Restricted cash - (D) Student contracts receivable, net - - Other assets ) (E) Total assets $ $
